UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2011 GREENWOOD GOLD RESOURCES, INC. Exact name of registrant as specified in its charter Nevada 000-53614 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4artin Highway, Palm City FL (Address of principal executive offices) (Zip Code) (772) 288-2775 Registrant’s telephone number, including area code n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5 CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03 – Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year End On January 26, 2011, the Company approved a twenty for one (20:1)forward split of the Company’s authorized and issued and outstanding shares pursuant to Section 78.207 of the Nevada Revised Statutes, which states that:“a corporation that desires to change the number of shares of a class or series, if any, of its authorized stock by increasing or decreasing the number of authorized shares of the class or series and correspondingly increasing or decreasing the number of authorized shares of the class or series and correspondingly increasing or decreasing the number of authorized shares of the same class at the effective date and time of the change, may do so by a resolution adopted by the board of directors without obtaining the approval of stockholders.”The record date was set at February 7, 2011 for shareholders of record to receive the forward split shares. On February 4, 2011, the Company filed a Certificate of change Pursuant to NRS 78.209 with the Nevada Secretary of State to effect the forward split with an effective date of February 8, 2011. On February 14, 2011, FINRA approved the action and set a payment date of February 14, 2011 and an execution date of February 15, 2011. The forward split increased the Company’s issued and outstanding common shares to 136,555,000 and the Company’s authorized common shares to 1,500,000,000, all with par value of $0.001. SECTION 9 FINANCIAL STATEMENTS AND EXHIBITS Item 9.01(d)Exhibits Exhibit No. Description Certificate of Change filed with the Nevada Secretary of State on February 4, 2011. Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREENWOOD GOLD RESOURCES INC. Dated: February 16, 2011 By: /s/ Branislav Jovanovic Name: Branislav Jovanovic ` Title: Chief Executive Officer 2
